Exhibit 10.2

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made and entered into as
of September 15, 2004, by and among United Industrial Corporation, a Delaware
corporation (the “Company”), AAI Corporation, a Maryland corporation (the
“Subsidiary Guarantor”) and UBS Securities LLC and the other Initial Purchasers
named in the Purchase Agreement referred to below (collectively, the “Initial
Purchasers”), for whom UBS Securities LLC is acting as representative, pursuant
to that certain Purchase Agreement, dated as of September 9, 2004 (the “Purchase
Agreement”) among the Company, the Subsidiary Guarantor and the Initial
Purchasers.

 

In order to induce the Initial Purchasers to enter into the Purchase Agreement,
the Company and the Subsidiary Guarantor have agreed to provide the registration
rights set forth in this Agreement.  The execution of this Agreement is a
condition to the closing under the Purchase Agreement.

 

The Company and the Subsidiary Guarantor agree with the Initial Purchasers
(i) for their benefit as Initial Purchasers and (ii) for the benefit of the
beneficial owners (including the Initial Purchasers) from time to time of the
Notes (as defined herein) and the Subsidiary Guarantees (as defined herein) and
the beneficial owners from time to time of the Underlying Common Stock (as
defined herein) issued upon conversion of the Notes (each of the foregoing a
“Holder” and together the “Holders”), as follows:

 

Section 1.               Definitions.  Capitalized terms used herein without
definition shall have their respective meanings set forth in the Purchase
Agreement.  As used in this Agreement, the following terms shall have the
following meanings:

 

“Affiliate” means with respect to any specified person, an “affiliate,” as
defined in Rule 144, of such person.

 

“Amendment Effectiveness Deadline Date” has the meaning set forth in Section
2(d) hereof.

 

“Business Day” means each day on which the New York Stock Exchange is open for
trading.

 

“Common Stock” means the shares of common stock, par value $1.00 per share, of
the Company and any other shares of capital stock as may constitute “Common
Stock” for purposes of the Indenture, including the Underlying Common Stock.

 

“Conversion Rate” has the meaning assigned to such term in the Indenture.

 

“Damages Accrual Period” has the meaning set forth in Section 2(e) hereof.

 

“Damages Payment Date” means each interest payment date under the Indenture.

 

“Effectiveness Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Effectiveness Period” means a period (subject to extension pursuant to Section
3(i) hereof) beginning on the date hereof and ending on the earlier of (x) the
later of two years from (1) the original issuance of the Notes and (2) the last
date that the Company or any of its Affiliates was the owner of such Notes (or
any predecessor thereto), (y)  the date permitted by Rule 144(k) under the
Securities Act or any successor provisions thereunder or (z)  the date when each
of the Registrable Securities covered by the Shelf Registration Statement ceases
to be a Registrable Security.

 

--------------------------------------------------------------------------------


 

“Event Date” has the meaning set forth in Section 2(e) hereof.

 

“Event” has the meaning set forth in Section 2(e) hereof.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

“Filing Deadline Date” has the meaning set forth in Section 2(a) hereof.

 

“Holder” has the meaning set forth in the third paragraph of this Agreement.

 

“Indenture” means the Indenture, dated as of September 15, 2004, among the
Company and the Subsidiary Guarantor and U.S. Bank National Association, as
trustee, pursuant to which the Notes and the Subsidiary Guarantees are being
issued.

 

“Initial Purchasers” has the meaning set forth in the preamble hereto.

 

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a) hereof.

 

“Issue Date” means the first date of original issuance of the Notes and the
Subsidiary Guarantees.

 

“Liquidated Damages Amount” has the meaning set forth in Section 2(e) hereof.

 

“Material Event” has the meaning set forth in Section 3(i) hereof.

 

“Notes” means the 3.75% Convertible Senior Notes due 2004 of the Company to be
purchased pursuant to the Purchase Agreement.

 

“Notice and Questionnaire” means a written notice and questionnaire delivered to
the Company containing substantially the information called for by the Selling
Securityholder Notice and Questionnaire attached as Annex A to the Offering
Memorandum dated September 10, 2004 relating to the Notes.

 

“Notice Holder” means, on any date, any Holder that has delivered a Notice and
Questionnaire to the Company on or prior to such date, so long as all of their
Registrable Securities that have been registered for resale pursuant to a Notice
and Questionnaire have not been sold in accordance with a Shelf Registration
Statement.

 

“Purchase Agreement” has the meaning set forth in the preamble hereof.

 

“Prospectus” means the prospectus included in any Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 415 promulgated under the Securities Act), as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

 

“Record Holder” means (i) with respect to any Damages Payment Date relating to
any Notes as to which any such Liquidated Damages Amount has accrued, the holder
of record of such Note on the record date with respect to the interest payment
date under the Indenture on which such Damages Payment Date shall occur and
(ii) with respect to any Damages Payment Date relating to the Underlying Common
Stock as to which any such Liquidated Damages Amount has accrued, the registered
holder of such Underlying Common Stock fifteen (15) days prior to such Damages
Payment Date.

 

2

--------------------------------------------------------------------------------


 

“Registrable Securities” means the Notes and the Subsidiary Guarantees until the
Notes have been converted into the Underlying Common Stock and, at all times the
Underlying Common Stock and any securities into or for which such Underlying
Common Stock has been converted, and any security issued with respect thereto
upon any stock dividend, split or similar event until, in the case of any such
security, the earliest of (x) the date on which such security has been
effectively registered under the Securities Act and disposed of, whether or not
in accordance with the Shelf Registration Statement and (y) the date that is two
years after the later of (1) the original issuance of the Notes and (2) the last
date that the Company or any of its Affiliates was the owner of such Notes (or
any predecessor thereto), or such shorter period of time as permitted by Rule
144(k) under the Securities Act or any successor provisions thereunder.

 

“Registration Expenses” has the meaning set forth in Section 5 hereof.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement including the Prospectus, amendments and supplements to such
registration statement, including post-effective amendments, all exhibits, and
all materials incorporated by reference or explicitly deemed to be incorporated
by reference in such registration statement.

 

“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.

 

“Rule 144A” means Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the SEC thereunder.

 

“Shelf Registration Statement” has the meaning set forth in Section 2(a) hereof.

 

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
2(b) hereof.

 

“Subsidiary Guarantee” means the unconditional guarantee of the Notes by the
Subsidiary Guarantor pursuant to the terms of the Indenture.

 

“Subsidiary Guarantor” has the meaning set forth in the preamble hereto.

 

“Suspension Notice” has the meaning set forth in Section 3(i) hereof.

 

“Suspension Period” has the meaning set forth in Section 3(i) hereof.

 

“TIA” means the Trust Indenture Act of 1939, as amended.

 

“Trustee” means U.S. Bank National Association, the Trustee under the Indenture.

 

“Underlying Common Stock” means the Common Stock issued or issuable upon
conversion, redemption, purchase or repurchase of the Notes as payment for
interest (including any contingent interest) on the Notes, payment of any
premium due on the Notes or as payment for the Liquidated Damages Amount.

 

3

--------------------------------------------------------------------------------


 

Section 2.               Shelf Registration.

 

(a)           The Company and the Subsidiary Guarantor shall prepare and file or
cause to be prepared and filed with the SEC, as soon as practicable but in any
event by the date (the “Filing Deadline Date”) that is ninety (90) days after
the Issue Date, a Registration Statement for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 of the Securities Act (a “Shelf
Registration Statement”) registering the resale from time to time by Holders
thereof of all of the Registrable Securities (the “Initial Shelf Registration
Statement”).  The Initial Shelf Registration Statement shall be on Form S-1 or
S-3 or another appropriate form permitting registration of such Registrable
Securities for resale by such Holders in accordance with the reasonable methods
of distribution elected by the Holders, approved by the Company and the
Subsidiary Guarantor, and set forth in the Initial Shelf Registration
Statement.  The Company and the Subsidiary Guarantor shall use their reasonable
best efforts to cause the Initial Shelf Registration Statement to be declared
effective under the Securities Act as promptly as is practicable but in any
event by the date (the “Effectiveness Deadline Date”) that is two hundred ten
(210) days after the Issue Date, and shall use their reasonable best efforts to
keep the Initial Shelf Registration Statement (or any Subsequent Shelf
Registration Statement) continuously effective under the Securities Act until
the expiration of the Effectiveness Period.  At the time the Initial Shelf
Registration Statement is declared effective, each Holder that became a Notice
Holder on or prior to the date that is ten (10) Business Days prior to such time
of effectiveness shall be named as a selling securityholder in the Initial Shelf
Registration Statement and the related Prospectus in such a manner as to permit
such Holder to deliver such Prospectus to purchasers of Registrable Securities
in accordance with applicable law.

 

(b)           If the Initial Shelf Registration Statement or any Subsequent
Shelf Registration Statement ceases to be effective for any reason at any time
during the Effectiveness Period, the Company and the Subsidiary Guarantor shall
use their reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall within thirty
(30) days of such cessation of effectiveness amend the Shelf Registration
Statement in a manner reasonably expected to obtain the withdrawal of the order
suspending the effectiveness thereof, or file an additional Shelf Registration
Statement covering all of the securities that as of the date of such filing are
Registrable Securities (a “Subsequent Shelf Registration Statement”).  If a
Subsequent Shelf Registration Statement is filed, the Company and the Subsidiary
Guarantor shall use their reasonable best efforts to cause the Subsequent Shelf
Registration Statement to become effective as promptly as is practicable after
such filing and shall use their reasonable best efforts to keep such Shelf
Registration Statement (or subsequent Shelf Registration Statement) continuously
effective until the end of the Effectiveness Period.

 

(c)           The Company and the Subsidiary Guarantor shall supplement and
amend the Shelf Registration Statement if required by the rules, regulations or
instructions applicable to the registration form used by the Company and the
Subsidiary Guarantor for such Shelf Registration Statement, if required by the
Securities Act or as reasonably requested by the Initial Purchasers or by the
Trustee on behalf of the Holders of the Registrable Securities covered by such
Shelf Registration Statement.

 

(d)           Each Holder of Registrable Securities agrees that if such Holder
wishes to sell Registrable Securities pursuant to a Shelf Registration Statement
and related Prospectus, it will do so only in accordance with this Section
2(d) and Section 3(i). Each Holder of Registrable Securities wishing to sell
Registrable Securities pursuant to a Shelf Registration Statement and related
Prospectus agrees to deliver a completed and executed Notice and Questionnaire
to the Company and the Subsidiary Guarantor prior to any attempted or actual
distribution of Registrable Securities under the Shelf Registration Statement;
provided that Holders of Registrable Securities shall have at least twenty
(20) Business Days from the date on which the Notice and Questionnaire is first
sent to such Holders by the Company to complete and return the Notice and
Questionnaire to the Company and the Subsidiary Guarantor.  From and after the
date the Initial Shelf Registration Statement is declared effective, the Company
and the

 

4

--------------------------------------------------------------------------------


 

Subsidiary Guarantor shall, as promptly as practicable after the date a Notice
and Questionnaire is delivered, and in any event within the later of (x) five
(5) Business Days after such date or (y) five (5) Business Days after the
expiration of any Suspension Period (1) in effect when the Notice and
Questionnaire is delivered or (2) put into effect within five (5) Business Days
of such delivery date, (i) if required by applicable law, file with the SEC a
post-effective amendment to the Shelf Registration Statement or, if required by
applicable law, prepare and file a supplement to the related Prospectus or a
supplement or amendment to any document incorporated therein by reference or
file any other required document so that the Holder delivering such Notice and
Questionnaire is named as a selling securityholder in the Shelf Registration
Statement and the related Prospectus in such a manner as to permit such Holder
to deliver such Prospectus to purchasers of the Registrable Securities in
accordance with applicable law and, if the Company and the Subsidiary Guarantor
shall file a post-effective amendment to the Shelf Registration Statement, use
their reasonable best efforts to cause such post-effective amendment to be
declared effective under the Securities Act as promptly as is practicable, but
in any event by the date (the “Amendment Effectiveness Deadline Date”) that is
thirty (30) days after the date such post-effective amendment is required by
this clause to be filed; (ii) provide such Holder a reasonable number of copies
of any documents filed pursuant to Section 2(d)(i); and (iii) notify such Holder
as promptly as practicable after the effectiveness under the Securities Act of
any post-effective amendment filed pursuant to Section 2(d) (i); provided that
if such Notice and Questionnaire is delivered during a Suspension Period, or a
Suspension Period is put into effect within five (5) Business Days after such
delivery date, the Company and the Subsidiary Guarantor shall so inform the
Holder delivering such Notice and Questionnaire and shall take the actions set
forth in clauses (i), (ii) and (iii) above within five (5) Business Days after
expiration of the Suspension Period in accordance with Section 3(i); provided
further that if under applicable law, the Company and the Subsidiary Guarantor
have more than one option as to the type or manner of making any such filing,
the Company and the Subsidiary Guarantor shall make the required filing or
filings in the manner or of a type that is reasonably expected to result in the
earliest availability of the Prospectus for effecting resales of Registrable
Securities.  Notwithstanding anything contained herein to the contrary,
(i) neither the Company nor the Subsidiary Guarantor shall be obligated to file
more than three (3) post-effective amendments for all such Holders in any one
three-month period, (ii) in no event shall the Company or the Subsidiary
Guarantor be required to file any post-effective amendment or supplement unless
the aggregate principal amount of the Notes requested to be included therein by
all Holders exceeds $1,000,000 and (iii) neither the Company nor the Subsidiary
Guarantor shall be under any obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Shelf Registration Statement or
related Prospectus; provided, however, that any Holder that becomes a Notice
Holder pursuant to the provisions of this Section 2(d) (whether or not such
Holder was a Notice Holder at the time the Shelf Registration Statement was
declared effective) shall be named as a selling securityholder in the Shelf
Registration Statement or related Prospectus in accordance with the requirements
of this Section 2(d).

 

(e)           The parties hereto agree that the Holders of Registrable
Securities will suffer damages, and that it would not be feasible to ascertain
the extent of such damages with precision, if (i) the Initial Shelf Registration
Statement has not been filed on or prior to the Filing Deadline Date, (ii) the
Initial Shelf Registration Statement has not been declared effective under the
Securities Act on or prior to the Effectiveness Deadline Date or (iii) the
Initial Shelf Registration Statement is filed and declared effective but shall
thereafter cease to be effective (without being succeeded immediately by an
additional registration statement filed and declared effective) or usable for
the offer and sale of Registrable Securities for a period of time (including any
Suspension Period) which shall exceed forty-five (45) days in the aggregate in
any ninety (90) day period or seventy-five (75) days in the aggregate in any
three hundred sixty (360) day period (each of the events of a type described in
any of the foregoing clauses (i) through (iii) are individually referred to
herein as an “Event,” and the Filing Deadline Date in the case of clause (i),
the Effectiveness Deadline Date in the case of clause (ii), the date on which
the duration of the ineffectiveness or unusability of the Initial Shelf
Registration Statement in any period exceeds the

 

5

--------------------------------------------------------------------------------


 

number of days permitted by clause (iii) hereof in the case of clause (iii),
being referred to herein as an “Event Date”). Events shall be deemed to continue
until the following dates with respect to the respective types of Events: the
date the Initial Shelf Registration Statement is filed in the case of an Event
of the type described in clause (i), the date the Initial Shelf Registration
Statement is declared effective under the Securities Act in the case of an Event
of the type described in clause (ii), and the date the Initial Shelf
Registration Statement becomes effective or usable again in the case of an Event
of the type described in clause (iii).

 

Accordingly, commencing on (and including) any Event Date and ending on (but
excluding) the next date on which there are no Events that have occurred and are
continuing (a “Damages Accrual Period”), the Company agrees to pay, as
liquidated damages and not as a penalty, an amount (the “Liquidated Damages
Amount”) at the rate described below, payable periodically on each Damages
Payment Date to Record Holders of Notes that are Registrable Securities to the
extent of, for each such Damages Payment Date, accrued and unpaid Liquidated
Damages Amount to (but excluding) such Damages Payment Date (or, if the Damages
Accrual Period shall have ended prior to such Damages Payment Date, the date of
the end of the Damages Accrual Period); provided that any Liquidated Damages
Amount accrued with respect to any Note or portion thereof called for redemption
on a redemption date or converted into Underlying Common Stock on a conversion
date prior to the Damages Payment Date, shall, in any such event, be paid
instead to the Holder who submitted such Note or portion thereof for redemption
or conversion on the applicable redemption date or conversion date, as the case
may be, on such date (or promptly following the conversion date, in the case of
conversion).  The Liquidated Damages Amount shall accrue at a rate per annum
equal to one-quarter of one percent (0.25%) for the first 90-day period from the
Event Date, and thereafter at a rate per annum equal to one-half of one percent
(0.5%) of the principal amount of such Notes determined as of the Business Day
immediately preceding the next Damages Payment Date.  Notwithstanding the
foregoing, no Liquidated Damages Amounts shall accrue as to any Registrable
Security from and after the earlier of (x) the date such security is no longer a
Registrable Security and (y) expiration of the Effectiveness Period. The rate of
accrual of the Liquidated Damages Amount with respect to any period shall not
exceed the rate provided for in this paragraph notwithstanding the occurrence of
multiple concurrent Events.  Following the cure of all Events requiring the
payment by the Company of Liquidated Damages Amounts to the Holders of
Registrable Securities pursuant to this Section, the accrual of Liquidated
Damages Amounts shall cease (without in any way limiting the effect of any
subsequent Event requiring the payment of Liquidated Damages Amount by the
Company).

 

The Trustee shall be entitled, on behalf of Holders of Notes, to seek any
available remedy for the enforcement of this Agreement, including for the
payment of any Liquidated Damages Amount. Notwithstanding the foregoing, the
parties agree that the sole damages payable for a violation of the terms of this
Agreement with respect to which liquidated damages are expressly provided shall
be such liquidated damages.

 

All of the Company’s and the Subsidiary Guarantor’s obligations set forth in
this Section 2(e) that are outstanding with respect to any Registrable Security
at the time such security ceases to be a Registrable Security shall survive
until such time as all such obligations with respect to such security have been
satisfied in full (notwithstanding termination of this Agreement pursuant to
Section 8(k)).

 

The parties hereto agree that the liquidated damages provided for in this
Section 2(e) constitute a reasonable estimate of the damages that may be
incurred by Holders of Registrable Securities by reason of the failure of the
Shelf Registration Statement to be filed or declared effective or available for
effecting resales of Registrable Securities in accordance with the provisions
hereof.

 

6

--------------------------------------------------------------------------------


 

Section 3.               Registration Procedures.  In connection with the
registration obligations of the Company and the Subsidiary Guarantor under
Section 2 hereof, the Company and the Subsidiary Guarantor shall:

 

(a)           Prepare and file or cause to be prepared and filed with the SEC a
Shelf Registration Statement or Shelf Registration Statements on Form S-1 or S-3
or any other appropriate form under the Securities Act available for the sale of
the Registrable Securities by the Holders thereof in accordance with the
intended method or methods of distribution thereof, and use its reasonable best
efforts to cause each such Shelf Registration Statement to become effective and
remain effective as provided herein; provided that before filing any Shelf
Registration Statement or Prospectus or any amendments or supplements thereto
with the SEC, the Company shall furnish to the Initial Purchasers and counsel
for the Holders and for the Initial Purchasers (or, if applicable, separate
counsel for the Holders) copies of all such documents proposed to be filed and
use its reasonable best efforts to reflect in each such document when so filed
with the SEC such comments as such counsel reasonably shall propose within three
(3) Business Days of the delivery of such copies to the Initial Purchasers and
such counsel.

 

(b)           Prepare and file or cause to be prepared and filed with the SEC
such amendments and post-effective amendments to each Shelf Registration
Statement as may be necessary to keep such Shelf Registration Statement
continuously effective until the expiration of the Effectiveness Period; cause
the related Prospectus to be supplemented by any required Prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) under the Securities Act; and use its reasonable best
efforts to comply with the provisions of the Securities Act applicable to it
with respect to the disposition of all securities covered by such Shelf
Registration Statement during the Effectiveness Period in accordance with the
intended methods of disposition by the sellers thereof set forth in such Shelf
Registration Statement as so amended or such Prospectus as so supplemented.

 

(c)           As promptly as practicable give notice to the Notice Holders, the
Initial Purchasers and counsel for the Holders and for the Initial Purchasers
(or, if applicable, separate counsel for the Holders) (i) when any Prospectus,
Prospectus supplement, Shelf Registration Statement or post-effective amendment
to a Shelf Registration Statement has been filed with the SEC and, with respect
to a Shelf Registration Statement or any post-effective amendment, when the same
has been declared effective, (ii) of any request, following the effectiveness of
the Initial Shelf Registration Statement under the Securities Act, by the SEC or
any other federal or state governmental authority for amendments or supplements
to any Shelf Registration Statement or related Prospectus or for additional
information, (iii) of the issuance by the SEC or any other federal or state
governmental authority of any stop order suspending the effectiveness of any
Shelf Registration Statement or the initiation or threatening of any proceedings
for that purpose, (iv) of the receipt by the Company or the Subsidiary Guarantor
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceeding for such
purpose, (v) after the effective date of any Shelf Registration Statement filed
pursuant to this Agreement of the occurrence of (but not the nature of or
details concerning) a Material Event and (vi) of the determination by the
Company or the Subsidiary Guarantor that a post-effective amendment to a Shelf
Registration Statement will be filed with the SEC, which notice may, at the
discretion of the Company or the Subsidiary Guarantor, as the case may be (or as
required pursuant to Section 3(i)), state that it constitutes a Suspension
Notice, in which event the provisions of Section 3(i) shall apply.

 

(d)           Use their reasonable best efforts to prevent the issuance of, and,
if issued, to obtain the withdrawal of any order suspending the effectiveness of
a Shelf Registration Statement or the lifting of any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction in which they have been qualified for
sale, in either case at the earliest possible

 

7

--------------------------------------------------------------------------------


 

moment, and provide prompt notice to each Notice Holder and the Initial
Purchasers of the withdrawal of any such order.

 

(e)           If requested by the Initial Purchasers or any Notice Holder, as
promptly as practicable incorporate in a Prospectus supplement or post-effective
amendment to a Shelf Registration Statement such information as the Initial
Purchasers, such Notice Holder or counsel for the Holders and for the Initial
Purchasers (or, if applicable, separate counsel for the Holders) shall determine
to be required to be included therein by applicable law and make any required
filings of such Prospectus supplement or such post-effective amendment; provided
that neither the Company nor the Subsidiary Guarantor shall be required to take
any actions under this Section 3(e) that, in the written opinion of counsel for
the Company or the Subsidiary Guarantor, are not in compliance with applicable
law.

 

(f)            As promptly as practicable furnish to each Notice Holder, counsel
for the Holders and for the Initial Purchasers (or, if applicable, separate
counsel for the Holders) and the Initial Purchasers, without charge, at least
one (1) conformed copy of the Shelf Registration Statement and any amendment
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits
(unless requested in writing to the Company and the Subsidiary Guarantor by such
Notice Holder, such counsel or the Initial Purchasers).

 

(g)           During the Effectiveness Period, deliver to each Notice Holder,
counsel for the Holders and for the Initial Purchasers (or, if applicable,
separate counsel for the Holders) and the Initial Purchasers, in connection with
any sale of Registrable Securities pursuant to a Shelf Registration Statement,
without charge, as many copies of the Prospectus or Prospectuses relating to
such Registrable Securities (including each preliminary prospectus) and any
amendment or supplement thereto as such Notice Holder and the Initial Purchasers
may reasonably request; and the Company and the Subsidiary Guarantor hereby
consent (except during such periods that a Suspension Notice is outstanding and
has not been revoked) to the use of such Prospectus or each amendment or
supplement thereto by each Notice Holder, in connection with any offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto in the manner set forth therein.

 

(h)           Prior to any public offering of the Registrable Securities
pursuant to the Shelf Registration Statement, use their reasonable best efforts
to register or qualify or cooperate with the Notice Holders in connection with
the registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Notice Holder reasonably requests in writing (which request may be included
in the Notice and Questionnaire); prior to any public offering of the
Registrable Securities pursuant to the Shelf Registration Statement, use their
reasonable best efforts to keep each such registration or qualification (or
exemption therefrom) effective during the Effectiveness Period in connection
with such Notice Holder’s offer and sale of Registrable Securities pursuant to
such registration or qualification (or exemption therefrom) and do any and all
other acts or things reasonably necessary or advisable to enable the disposition
in such jurisdictions of such Registrable Securities in the manner set forth in
the relevant Shelf Registration Statement and the related Prospectus; provided
that neither the Company nor the Subsidiary Guarantor will be required to
(i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Agreement or (ii) take any action that would subject it to general service of
process in suits or to taxation in any such jurisdiction where it is not then so
subject.

 

(i)            Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under Section
8(d) or 8(e) of the Securities Act, (B) the occurrence of any event or the
existence of any fact as a result of which any Shelf Registration Statement
shall contain any untrue

 

8

--------------------------------------------------------------------------------


 

statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any Prospectus shall contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or
(C) the occurrence or existence of any pending corporate development (a
“Material Event”) that, in the reasonable discretion of the Company or the
Subsidiary Guarantor, makes it appropriate to suspend the availability of the
Shelf Registration Statement and the related Prospectus, (i) in the case of
clause (B) or (C) above, subject to the next sentence, as promptly as
practicable, prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to such Shelf Registration Statement or a supplement to
the related Prospectus or any document incorporated therein by reference or file
any other required document that would be incorporated by reference into such
Shelf Registration Statement and Prospectus so that such Shelf Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and such Prospectus does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading (it being understood that the Company and
the Subsidiary Guarantor may rely on information provided by each Notice Holder
with respect to such Notice Holder), as thereafter delivered to the purchasers
of the Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Shelf Registration Statement, subject to the next
sentence, use its best efforts to cause it to be declared effective as promptly
as is practicable, and (ii) give notice to the Notice Holders and counsel for
the Holders and for the Initial Purchasers (or, if applicable, separate counsel
for the Holders) that the availability of the Shelf Registration Statement is
suspended (a “Suspension Notice”) and, upon receipt of any Suspension Notice,
each Notice Holder agrees not to sell any Registrable Securities pursuant to
such Shelf Registration Statement until such Notice Holder’s receipt of copies
of the supplemented or amended Prospectus provided for in clause (i) above, or
until it is advised in writing by the Company and the Subsidiary Guarantor that
the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.  The Company and the Subsidiary Guarantor will use their
reasonable best efforts to ensure that the use of the Prospectus may be resumed
(x) in the case of clause (A) above, as promptly as is practicable, (y) in the
case of clause (B) above, as soon as, in the reasonable judgment of the Company
and the Subsidiary Guarantor, the Shelf Registration Statement does not contain
any untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and the Prospectus does not contain any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (z) in the case of clause (C) above, as soon as, in
the reasonable discretion of the Company and the Subsidiary Guarantor, such
suspension is no longer appropriate. The period during which the availability of
the Shelf Registration Statement and any Prospectus may be suspended (the
“Suspension Period”) without the Company incurring any obligation to pay
liquidated damages pursuant to Section 2(e) shall not exceed forty-five
(45) days in any ninety (90) day period and seventy-five (75) days in any three
hundred sixty (360) day period.  The Effectiveness Period shall be extended by
the number of days from and including the date of the giving of the Suspension
Notice to and including the date on which the Notice Holder received copies of
the supplemented or amended Prospectus provided in clause (i) above, or the date
on which it is advised in writing by the Company and the Subsidiary Guarantor
that the Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus.

 

(j)            Make available for inspection during normal business hours by
representatives for the Notice Holders of such Registrable Securities, and any
broker-dealers, attorneys and accountants retained by such Notice Holders, all
relevant financial and other records and pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the appropriate
officers, directors and

 

9

--------------------------------------------------------------------------------


 

employees of the Company and its subsidiaries to make available for inspection
during normal business hours all relevant information reasonably requested by
such representatives for the Notice Holders, or any such broker-dealers,
attorneys or accountants in connection with such disposition, in each case as is
customary for similar “due diligence” examinations; provided, however, that such
persons shall, at the Company’s request, first agree in writing with the Company
that any information that is reasonably and in good faith designated by the
Company in writing as confidential at the time of delivery of such information
shall be kept confidential by such persons and shall be used solely for the
purposes of exercising rights under this Agreement, unless (i) disclosure of
such information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of any Shelf
Registration Statement or the use of any Prospectus referred to in this
Agreement), (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by any such
person or (iv) such information becomes available to any such person from a
source other than the Company or the Subsidiary Guarantor and such source is not
bound by a confidentiality agreement or is not otherwise under a duty of trust
to the Company or the Subsidiary Guarantor, and provided that the foregoing
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of all the Notice Holders and the other parties entitled
thereto by the counsel referred to in Section 5.

 

(k)           Comply with all applicable rules and regulations of the SEC and
make generally available to its securityholders earning statements (which need
not be audited) satisfying the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any similar rule promulgated under the Securities
Act) no later than 45 days after the end of any 12-month period (or 90 days
after the end of any 12-month period if such period is a fiscal year) commencing
on the first day of the first fiscal quarter of the Company commencing after the
effective date of a Shelf Registration Statement, which statements shall cover
said 12-month periods.

 

(l)            Cooperate with each Notice Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
sold pursuant to a Shelf Registration Statement, which certificates shall not
bear any restrictive legends, and cause such Registrable Securities to be in
such denominations as are permitted by the Indenture and registered in such
names as such Notice Holder may request in writing at least (2) Business Days
prior to any sale of such Registrable Securities.

 

(m)          Provide a CUSIP number for all Registrable Securities covered by
each Shelf Registration Statement not later than the effective date of such
Shelf Registration Statement and provide the Trustee and the transfer agent for
the Common Stock with certificates for the Registrable Securities that are in a
form eligible for deposit with The Depository Trust Company.

 

(n)           Cooperate and assist in any filings required to be made with the
National Association of Securities Dealers, Inc.

 

(o)           Upon (i) the filing of the Initial Registration Statement and
(ii) the effectiveness of the Initial Registration Statement, announce the same,
in each case by issuing a press release.

 

(p)           Enter into such customary agreements and take all such other
necessary actions in connection therewith (including those requested by the
holders of a majority of the Registrable Securities being sold) in order to
expedite or facilitate disposition of such Registrable Securities.

 

(q)           Cause the Indenture to be qualified under the TIA not later than
the effective date of any Shelf Registration Statement; and in connection
therewith, cooperate with the Trustee to effect such changes to the Indenture as
may be required for the Indenture to be so qualified in accordance with the

 

10

--------------------------------------------------------------------------------


 

terms of the TIA and execute, and use its best efforts to cause the Trustee to
execute, all documents as may be required to effect such changes, and all other
forms and documents required to be filed with the SEC to enable the Indenture to
be so qualified in a timely manner.

 

Section 4.               Holder’s Obligations.  Each Holder agrees, by
acquisition of the Registrable Securities, that no Holder of Registrable
Securities shall be entitled to sell any of such Registrable Securities pursuant
to a Shelf Registration Statement or to receive a Prospectus relating thereto,
unless such Holder has furnished the Company and the Subsidiary Guarantor with a
Notice and Questionnaire as required pursuant to Section 2(d) hereof (including
the information required to be included in such Notice and Questionnaire) and
the information set forth in the next sentence.  Each Notice Holder agrees
promptly to furnish to the Company and the Subsidiary Guarantor all information
required to be disclosed in order to make the information previously furnished
to the Company and the Subsidiary Guarantor by such Notice Holder not misleading
and any other information regarding such Notice Holder and the distribution of
such Registrable Securities as the Company and the Subsidiary Guarantor may from
time to time reasonably request. Any sale of any Registrable Securities by any
Holder shall constitute a representation and warranty by such Holder that the
information relating to such Holder and its plan of distribution is as set forth
in the Prospectus delivered by such Holder in connection with such disposition,
that such Prospectus does not as of the time of such sale contain any untrue
statement of a material fact relating to or provided by such Holder or its plan
of distribution and that such Prospectus does not as of the time of such sale
omit to state any material fact relating to or provided by such Holder or its
plan of distribution necessary in order to make the statements in such
Prospectus, in the light of the circumstances under which they were made, not
misleading.

 

Section 5.               Registration Expenses.  The Company and the Subsidiary
Guarantor shall bear all fees and expenses incurred in connection with the
performance by the Company and the Subsidiary Guarantor of their obligations
under Section 2 and 3 of this Agreement whether or not any of the Shelf
Registration Statements are declared effective. Such fees and expenses
(“Registration Expenses”) shall include, without limitation, (i) all
registration and filing fees (including, without limitation, fees and expenses
(x) with respect to filings required to be made with the National Association of
Securities Dealers, Inc. and (y) of compliance with federal and state securities
or Blue Sky laws (including, without limitation, reasonable fees and
disbursements of counsel for the Holders in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as the Notice Holders of a majority of the Registrable Securities
being sold pursuant to a Shelf Registration Statement may designate),
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company), (iii) duplication and mailing expenses relating to
copies of any Shelf Registration Statement or Prospectus delivered to any
Holders hereunder, (iv) fees and disbursements of counsel for the Company and
the Subsidiary Guarantor and the reasonable fees and disbursements of one
counsel for the Holders in connection with the Shelf Registration Statement,
(v) fees and disbursements of the Trustee and its counsel and of the registrar
and transfer agent for the Common Stock and (vi) Securities Act liability
insurance obtained by the Company or the Subsidiary Guarantor in their sole
discretion.  In addition, the Company and the Subsidiary Guarantor shall pay the
internal expenses of the Company and the Subsidiary Guarantor (including,
without limitation, all salaries and expenses of officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing by the Company of the
Registrable Securities on any securities exchange on which similar securities of
the Company are then listed and the fees and expenses of any person, including
special experts, retained by the Company or the Subsidiary Guarantor.

 

11

--------------------------------------------------------------------------------


 

Section 6.               Indemnification; Contribution.

 

(a)           The Company and the Subsidiary Guarantor, jointly and severally,
agree to indemnify, defend and hold harmless each Holder and each person who
controls any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Holder Indemnified Party”), from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation), which such Holder Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in any Shelf
Registration Statement or Prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arises out of or is based upon any omission
or alleged omission to state a material fact required to be stated in any Shelf
Registration Statement or in any amendment or supplement thereto or necessary to
make the statements therein not misleading, or arises out of or is based upon
any omission or alleged omission to state a material fact necessary in order to
make the statements made in any Prospectus or in any amendment or supplement
thereto or in any preliminary prospectus, in the light of the circumstances
under which they were made, not misleading, except insofar as any such loss,
damage, expense, liability or claim arises out of or is based upon any untrue
statement or omission or alleged untrue statement or omission of a material fact
contained in, or omitted from any Shelf Registration Statement or Prospectus or
in any amendment or supplement thereto or any preliminary prospectus, in
conformity with information furnished in writing by or on behalf of any Holder
to the Company or the Subsidiary Guarantor expressly for use therein.

 

(b)           Each Holder, severally and not jointly, agrees to indemnify,
defend and hold harmless the Company and the Subsidiary Guarantor, their
directors and officers and any person who controls the Company and the
Subsidiary Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each, a “Company Indemnified Party”) from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation), which such Company Indemnified Party may incur under the
Securities Act, the Exchange Act or otherwise, insofar as such loss, damage,
expense, liability or claim arises out of or is based upon any untrue statement
or alleged untrue statement of a material fact contained in information
furnished in writing by or on behalf of such Holder to the Company or the
Subsidiary Guarantor expressly for use in any Shelf Registration Statement or
Prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arises out of or is based upon any omission or alleged omission
to state a material fact required to be stated in any Shelf Registration
Statement or in any amendment or supplement thereto or necessary to make the
statements therein not misleading, or arises out of or is based upon any
omission or alleged omission to state a material fact necessary in order to make
the statements in any Prospectus or in any amendment or supplement thereto or in
any preliminary prospectus, in the light of the circumstances under which they
were made, not misleading, in connection with such information.  In no event
shall the liability of any selling Holder of Registrable Securities hereunder be
greater in amount than the dollar amount of the proceeds received by such Holder
upon the sale of the Registrable Securities pursuant to the Shelf Registration
Statement giving rise to such indemnification obligation.

 

(c)           If any action, suit or proceeding (each, a “Proceeding”) is
brought against any person in respect of which indemnity may be sought pursuant
to either subsection (a) or (b) of this Section 6, such person (the “Indemnified
Party”) shall promptly notify the person against whom such indemnity may be
sought (the “Indemnifying Party”) in writing of the institution of such
Proceeding and the Indemnifying Party shall assume the defense of such
Proceeding; provided, however, that the omission to notify such Indemnifying
Party shall not relieve such Indemnifying Party from any liability which it may
have to such Indemnified Party or otherwise except to the extent such
Indemnifying Person has been materially prejudiced by such failure.  Such
Indemnified Party shall have the right to employ its own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
Indemnified Party

 

12

--------------------------------------------------------------------------------


 

unless the employment of such counsel shall have been authorized in writing by
such Indemnifying Party in connection with the defense of such Proceeding or
such Indemnifying Party shall not have employed counsel to take charge of the
defense of such Proceeding within 30 days of the receipt of notice thereof or
such Indemnified Party shall have reasonably concluded upon the written advice
of counsel that there may be one or more defenses available to it that are
different from, additional to or in conflict with those available to such
Indemnifying Party (in which case such Indemnifying Party shall not have the
right to direct that portion of the defense of such Proceeding on behalf of the
Indemnified Party, but such Indemnifying Party may employ counsel and
participate in the defense thereof but the fees and expenses of such counsel
shall be at the expense of such Indemnifying Party), in any of which events such
reasonable fees and expenses shall be borne by such Indemnifying Party and paid
as incurred (it being understood, however, that such Indemnifying Party shall
not be liable for the expenses of more than one separate counsel in any one
Proceeding or series of related Proceedings together with reasonably necessary
local counsel representing the Indemnified Parties who are parties to such
action).  An Indemnifying Party shall not be liable for any settlement of such
Proceeding effected without the written consent of such Indemnifying Party, but
if settled with the written consent of such Indemnifying Party, such
Indemnifying Party agrees to indemnify and hold harmless an Indemnified Party
from and against any loss or liability by reason of such settlement.  No
Indemnifying Party shall, without the prior written consent of any Indemnified
Party, effect any settlement of any pending or threatened Proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding and does not
include an admission of fault, culpability or a failure to act, by or on behalf
of such Indemnified Party.

 

(d)           If the indemnification provided for in this Section 6 is
unavailable to an Indemnified Party under subsections (a) and (b) of this
Section 6 in respect of any losses, damages, expenses, liabilities or claims
referred to therein, then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Subsidiary Guarantor on the
one hand and the Holders on the other hand from the offering of the Registrable
Securities or (ii) if the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company and the Subsidiary Guarantor on the one hand and of the
Holders on the other in connection with the statements or omissions, which
resulted in such losses, damages, expenses, liabilities or claims, as well as
any other relevant equitable considerations.  The relative fault of the Company
and the Subsidiary Guarantor on the one hand and of the Holders on the other
shall be determined by reference to, among other things, whether the untrue
statement or alleged untrue statement of a material fact or omission or alleged
omission relates to information supplied by the Company, the Subsidiary
Guarantor or by the Holders and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission.  The amount paid or payable by a party as a result of the losses,
damages, expenses, liabilities and claims referred to above shall be deemed to
include any reasonable legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any Proceeding.

 

(e)           The Company, the Subsidiary Guarantor and the Holders agree that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in
subsection (d) above.  Notwithstanding the provisions of this Section 6, no
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities sold by it were
offered to the public exceeds the amount of any damages, which it has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No

 

13

--------------------------------------------------------------------------------


 

person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.  The Holders’
respective obligations to contribute pursuant to this Section 6 are several in
proportion to the respective amount of Registrable Securities they have sold
pursuant to a Shelf Registration Statement, and not joint.  The remedies
provided for in this Section 6 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

 

(f)            The indemnity and contribution provisions contained in this
Section 6 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Holder or any person controlling any Holder, or the Company, the
Subsidiary Guarantor or their officers or directors or any person controlling
the Company or the Subsidiary Guarantor and (iii) the sale of any Registrable
Security by any Holder.

 

Section 7.               Information Requirements.

 

(a)           The Company covenants that, if at any time before the end of the
Effectiveness Period it is not subject to the reporting requirements of the
Exchange Act, it will cooperate with any Holder of Registrable Securities and
take such further action as any Holder of Registrable Securities may reasonably
request in writing (including, without limitation, making such representations
as any such Holder may reasonably request), all to the extent required from time
to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144,  Rule 144A, Regulation S and Regulation D under the
Securities Act and customarily taken in connection with sales pursuant to such
exemptions.  Upon the written request of any Holder of Registrable Securities,
the Company shall deliver to such Holder a written statement as to whether it
has complied with such filing requirements, unless such a statement has been
included in the Company’s most recent report filed with the SEC pursuant to
Section 13 or Section 15(d) of Exchange Act. Notwithstanding the foregoing,
nothing in this Section 7 shall be deemed to require the Company to register any
of its securities (other than the Common Stock) under any section of the
Exchange Act.

 

(b)           The Company shall file the reports required to be filed by it
under the Exchange Act and shall comply with all other requirements set forth in
the instructions to Form S-1 or Form S-3, as the case may be, in order to allow
the Company to be eligible to file registration statements on Form S-1 or Form
S-3.

 

Section 8.               Miscellaneous.

 

(a)           No Conflicting Agreements.  Neither the Company nor the Subsidiary
Guarantor is, as of the date hereof, a party to, nor shall they, on or after the
date of this Agreement, enter into, any agreement with respect to their
securities that conflicts with the rights granted to the Holders of Registrable
Securities in this Agreement.  The Company and the Subsidiary Guarantor
represent and warrant that the rights granted to the Holders of Registrable
Securities hereunder do not in any way conflict with the rights granted to the
holders of the Company’s or the Subsidiary Guarantor’s securities under any
other agreements.

 

(b)           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the Company and the Subsidiary Guarantor have obtained
the written consent of Holders of a majority of the then outstanding Underlying
Common Stock constituting Registrable Securities (with Holders of Notes deemed
to be the Holders, for purposes of this Section, of the number of outstanding
shares of Underlying Common Stock into which such Notes are or

 

14

--------------------------------------------------------------------------------


 

would be convertible as of the date on which such consent is requested). 
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders of Registrable Securities whose securities are being sold pursuant to a
Shelf Registration Statement and that does not directly or indirectly affect the
rights of other Holders of Registrable Securities may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Shelf Registration Statement; provided that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.  Each Holder of
Registrable Securities outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 8(b), whether or not any notice, writing or marking indicating such
amendment, modification, supplement, waiver or consent appears on the
Registrable Securities or is delivered to such Holder.

 

(c)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by telecopier, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) Business Day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

(x)           if to a Holder of Registrable Securities, at the most current
address given by such Holder to the Company and the Subsidiary Guarantor in a
Notice and Questionnaire or any amendment thereto;

 

(y)          if to the Company and the Subsidiary Guarantor, to:

 

124 Industry Lane
Hunt Valley, Maryland  21030
Attention: General Counsel
Telecopy No.: (410) 628-6705

 

with a copy (for informational purposes only):

 

Proskauer Rose LLP

1585 Broadway

New York, New York 10036

Attention:  Julie M. Allen

Telecopy No.: (212) 969-2900

 

(z)           if to the Initial Purchasers, to:

 

UBS Securities LLC
299 Park Avenue
New York, New York 10171
Attention: Syndicate Department
Telecopy No.: (212) 713-3460

 

with a copy to (for informational purposes only):

 

Clifford Chance US LLC
31 West 52nd Street

 

15

--------------------------------------------------------------------------------


 

New York, New York 10019
Attention: Jay L. Bernstein
Telecopy No.: (212) 878-8375

 

or to such other address as such person may have furnished to the other persons
identified in this Section 8(c) in writing in accordance herewith.

 

(d)           Approval of Holders. Whenever the consent or approval of Holders
of a specified percentage of Registrable Securities is required hereunder,
Registrable Securities held by the Company or its affiliates (as such term is
defined in Rule 405 under the Securities Act) (other than the Initial Purchasers
or subsequent Holders of Registrable Securities if such subsequent Holders are
deemed to be such affiliates solely by reason of their holdings of such
Registrable Securities) shall not be counted in determining whether such consent
or approval was given by the Holders of such required percentage.

 

(e)           Successors and Assigns. Any person who purchases any Registrable
Securities from the Initial Purchasers or any Holder shall be deemed, for
purposes of this Agreement, to be an assignee of the Initial Purchasers or such
Holder, as the case may be.  This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties and shall inure
to the benefit of and be binding upon each Holder of any Registrable Securities.

 

(f)            Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be original and all of which taken together
shall constitute one and the same agreement.

 

(g)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(h)           Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

 

(i)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use its reasonable best
efforts to find and employ an alternative means to achieve the same or
substantially the same result as that contemplated by such term, provision,
covenant or restriction, it being intended that all of the rights and privileges
of the parties shall be enforceable to the fullest extent permitted by law.

 

(j)            Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and the registration rights
granted by the Company and the Subsidiary Guarantor with respect to the
Registrable Securities.  Except as provided in the Purchase Agreement, there are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein, with respect to the registration rights granted by
the Company and the Subsidiary Guarantor with respect to the Registrable
Securities.  This Agreement supersedes all prior agreements and undertakings
among the parties with respect to such registration rights.  No party hereto
shall have any rights, duties or obligations other than those specifically set
forth in this Agreement.

 

16

--------------------------------------------------------------------------------


 

(k)           Termination.  This Agreement and the obligations of the parties
hereunder shall terminate upon the end of the Effectiveness Period, except for
any liabilities or obligations under Section 4, 5 or 6 hereof and the
obligations to make payments of and provide for liquidated damages under Section
2(e) hereof to the extent such damages accrue prior to the end of the
Effectiveness Period, each of which shall remain in effect in accordance with
its terms.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

By:

/s/ James H. Perry

 

 

 

Name: James H. Perry

 

 

 

Title: Vice President, CFO & Treasurer

 

 

 

 

 

 

AAI CORPORATION

 

 

 

 

 

By:

/s/ James H. Perry

 

 

 

Name: James H. Perry

 

 

 

Title: Vice President, CFO & Treasurer

 

 

Confirmed and accepted as of the date
first above written on behalf of itself
and the other Initial Purchaser:

 

UBS SECURITIES LLC

 

 

By:

/s/ Omar Namoos

 

 

Name: Omar Namoos

 

 

Title: Director

 

 

 

By:

/s/ Ying Liu

 

 

Name: Ying Liu

 

 

Title: Associate Director

 

 

18

--------------------------------------------------------------------------------